Case 17-13697-mdc       Doc 384     Filed 07/01/20 Entered 07/01/20 10:36:15            Desc Main
                                   Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        IN RE:
          GRIMM BROTHERS                     : CHAPTER 11
           REALTY Co.                        :
                                             : No.17-13697(mdc)

          ENTRY of APPEARANCE and REQUEST for SERVICE of NOTICES

 TO THE CLERK :

        Kindly enter my appearance on behalf of Tyler Shipley in the above. All parties shall serve

 notices directed to my client upon me at the address appearing below.

                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.

                       By:    /S/ William J. Levant, Esquire
                              William J. Levant, Esquire
                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.
                              910 Harvest Drive
                              Post Office Box 3037
                              Blue Bell, PA 19422
                              (610)260-6000
                              (610)684-2020 – Telecopier
                              wlevant@kaplaw.com
                              Counsel for Tyler Shipley

 Date : July 1, 2020
